BROWN ADVISORY FUNDS FIRST AMENDMENT TO THE FUND ADMINISTRATION SERVICING AGREEMENT THIS FIRST AMENDMENT, effective as of May 2, 2015, to the Fund Administration Servicing Agreement dated as of May 2, 2012, (the “Agreement”), is entered into by and between BROWN ADVISORY FUNDS, a Massachusetts business trust, (the “Trust”) and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the fees and the length of the Agreement; and WHEREAS, Section 11 of the Agreement allows for its amendment by a written instrument executed by all parties. NOW, THEREFORE, the parties agree as follows: Exhibit B is hereby superseded and replaced in its entirety with Amended Exhibit B attached hereto. Section 11.Term of Agreement; Amendmentishereby superseded and replaced in its entirety with the following: 11.Term of Agreement; Amendment This Agreement shall become effective as of May 2,, 2015 and will continue in effect for a period of three (3) years.This Agreement may be terminated by either party upon giving 90 days prior written notice to the other party or such shorter period as is mutually agreed upon by the parties.Notwithstanding the foregoing, this Agreement may be terminated by any party upon the breach of the other party of any material term of this Agreement if such breach is not cured within 15 days of notice of such breach to the breaching party.This Agreement may not be amended or modified in any manner except by written agreement executed by USBFS and the Trust and authorized or approved by the Board of Trustees. Section 12. Early Termination is hereby superseded and replaced in its entirety with the following: 12.Early Termination In the absence of any material breach of this Agreement, should the Trust elect to terminate this Agreement prior to the end of the three (3) year term, the Trust agrees to pay the following fees: 1 a. all fees associated with converting services to successor service provider; b. all fees associated with any record retention and/or tax reporting obligations that may not be eliminated due to the conversion to a successor service provider; c. all out-of-pocket costs associated with a. and b. above Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the day and year first written above. BROWN ADVISORY FUNDS U.S. BANCORP FUND SERVICES, LLC By: /s/ David M. Churchill By: /s/ Michael R. McVoy Name: David M. Churchill Name: Michael R. McVoy Title: President
